OPPENHEIMER RISING DIVIDENDS FUND – EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rising Dividends Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble152,789,4993,349,734 David K. Downes152,773,4143,365,818 Matthew P. Fink152,771,9663,367,267 Edmund Giambastiani, Jr.152,713,5323,425,701 Phillip A. Griffiths152,746,9273,392,306 Mary F. Miller152,835,3463,303,886 Joel W. Motley152,840,0433,299,190 Joanne Pace152,819,9383,319,295 Mary Ann Tynan152,881,1213,258,111 Joseph M. Wikler152,758,5473,380,686 Peter I. Wold152,837,7313,301,502 William F. Glavin, Jr.152,803,2103,336,022 On August 2, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including certain of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain On October 25, 2013, following an adjournment from second shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013, August 12, 2013 and September 27, 2013, a meeting of the Fund was held at which the sub-proposal below (Proposal No. 2r) was approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain
